                                               Case 21-10474-MFW                                            Doc 373                    Filed 04/28/21             Page 1 of 5
  Fill in this information to identify the case:

 Debtor        Alamo Aspen Grove, LLC


 United States Bankruptcy Court for the:                   District of Delaware


 Case number             21-10505
  (if known)
                                                                                                                                                                                þ Check if this is an
                                                                                                                                                                                   amended filing


 Official Form 206Sum
 Summary of Assets and Liabilities for Non-Individuals                                                                                                                                          12/15




  Part 1:        Summary of Assets




 1. Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)


     1a.       Real property:
                                                                                                                                                                                     $571,269.99
               Copy line 88 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1b.       Total personal property:
                                                                                                                                                                                   $1,342,365.64
               Copy line 91A from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .

     1c.       Total of all property:
                                                                                                                                                                                   $1,913,635.63
               Copy line 92 from Schedule A/B . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
               .




    Part 2:         Summary of Liabilities




   2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
                                                                                                                                                                                 $105,532,396.18
        Copy the total dollar amount listed in Column A , Amount of claim, from line 3 of Schedule D . . . . . . . . .




   3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206EF)


        3a.      Total claim amounts of priority unsecured claims:
                                                                                                                                                                                NOT APPLICABLE
                 Copy the total claims from Part 1 from line 6a of Schedule E/F . . . . . . . . . . . . . . . . . . . . . . . . . . .
                 .

        3b.      Total amount of claims of nonpriority amount of unsecured claims:
                 Copy the total of the amount of claims from Part 2 from line 6b of Schedule E/F . . . . . . . . . . . . . .
                                                                                                                                                                    +              $1,202,576.51




   4. Total liabilities . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . . .
                                                                                                                                                                                 $106,734,972.69
        Lines 2 + 3a + 3b




Official Form 206Sum                                                                                                                                                                         Page 1 of 1
                                        Case 21-10474-MFW                        Doc 373           Filed 04/28/21             Page 2 of 5
  Fill in this information to identify the case:

 Debtor        Alamo Aspen Grove, LLC


 United States Bankruptcy Court for the:        District of Delaware


 Case number           21-10505
  (if known)
                                                                                                                                                       þ Check if this is an
                                                                                                                                                           amended filing


 Official Form 206D
 Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                12/15

 Be as complete and accurate as possible.

 1.     1.     Do any creditors have claims secured by debtor’s property?
        ¨      No. Check this box and submit page 1 of this form to the court with debtor’s other schedules. Debtor has nothing else to report on this form.
        þ      Yes. Fill in all of the information below.


  Part 1:        List All Creditors with Secured Claims

                                                                                                                          Column A                     Column B
 2.     List in alphabetical order all creditors who have secured claims. If a creditor has more than
        one secured claim, list the creditor separately for each claim.                                                   Amount of claim              Value of collateral that
                                                                                                                          Do not deduct the value of   supports this claim
                                                                                                                          collateral.


                                                                                        DELETED
 2.9             Creditor’s name                                          Describe debtor’s property that is                      UNKNOWN                  UNDETERMINED
                 FORTRESS CREDIT CORPORATION                              subject to a lien

                 Creditor's mailing address                               Describe the lien
                 AS ADMINISTRATIVE AGENT                                  UCC FILING NUMBER - 20182053103
                 ATTN: D. BROOKS, D. SHARPE, ET AL
                                                                          Is the creditor an insider or related
                 1345 AVENUE OF THE AMERICAS, 46TH FL
                                                                          party?
                 NEW YORK, NY 10105
                                                                          þ No
                 Creditor's email address                                 ¨ Yes
                 GCCREDIT@FORTRESS.COM;
                                                                          Is anyone else liable on this claim?
                 CREDITOPERATIONS@FORTRESS.COM;
                 BSTEWART@FORTRESS.COM;                                   þ No
                 MPOLIDORO@FORTRESS.COM                                   ¨ Yes

                 Date or dates debt was incurred                          As of the petition filing date, the claim
                                                                          is:
                 1/22/2021
                                                                          Check all that apply.
                 Last 4 digits of account number:                         þ Contingent
                                                                          þ Unliquidated
                 Do multiple creditors have an interest in the            ¨ Disputed
                 same property?
                 þ No
                 ¨ Yes

  3.      Total of the dollar amounts from Part 1, Column A, including the amounts from the                                        $105,532,396.18
          Additional Page, if any.




Official Form 206D                                           Schedule D: Creditors Who Have Claims Secured by Property                                                Page 1 of 1
                                        Case 21-10474-MFW                  Doc 373            Filed 04/28/21               Page 3 of 5
  Fill in this information to identify the case:

 Debtor        Alamo Aspen Grove, LLC


 United States Bankruptcy Court for the:   District of Delaware


 Case number          21-10505
  (if known)
                                                                                                                                                      þ Check if this is an
                                                                                                                                                         amended filing


 Official Form 206E/F
 Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                    12/15

 Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY
 unsecured claims. List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts
 on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases
 (Official Form 206G). Number the entries in Parts 1 and 2 in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach
 the Additional Page of that Part included in this form.


  Part 1:       List All Creditors with PRIORITY Unsecured Claims


 1.     Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507).
        þ      No. Go to Part 2.
        ¨      Yes. Go to line 2.

  Part 2:       List All Creditors with NONPRIORITY Unsecured Claims


 3.     List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority
        unsecured claims, fill out and attach the Additional Page of Part 2.

                                                                                                                                                        Amount of claim


                                                                                  DELETED
 3.1            Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                UNKNOWN
                                                                                      Check all that apply.
                ALAMO CINEMA GROUP I, LP
                ATTN: DAVID J. KENNEDY                                                þ Contingent
                612 E 6TH ST                                                          þ Unliquidated
                AUSTIN, TX 78701                                                      ¨ Disputed

                Date or dates debt was incurred                                       Basis for the claim:
                                                                                      GUARANTEE OBLIGATION
                VARIOUS
                                                                                      Is the claim subject to offset?
                Last 4 digits of account number:                                      þ No
                                                                                      ¨ Yes


                                                                                 ADDITION
 3.25           Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:                                  $2,823.64
                                                                                      Check all that apply.
                NEON RATED, LLC
                580 BROADWAY STE 1200                                                 ¨ Contingent
                NEW YORK, NY 10012                                                    ¨ Unliquidated
                                                                                      ¨ Disputed
                Date or dates debt was incurred
                                                                                      Basis for the claim:
                VARIOUS                                                               TRADE PAYABLE
                Last 4 digits of account number:                                      Is the claim subject to offset?
                                                                                      þ No
                                                                                      ¨ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 1 of 2
 Debtor      Alamo Aspen Grove, LLCCase 21-10474-MFW                      Doc 373         Filed  04/28/21
                                                                                              Case number    (if known)   Page
                                                                                                                           21-105054 of 5

             (Name)


  Part 2:    Additional Page

                                                                                                                                                    Amount of claim


                                                                                AMENDED
 3.28        Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:                                  $1,193.27
                                                                                  Check all that apply.
             REPUBLICNATION
             PO BOX 5708                                                          ¨ Contingent
             DENVER, CO 80217                                                     ¨ Unliquidated
                                                                                  ¨ Disputed
             Date or dates debt was incurred
                                                                                  Basis for the claim:
             VARIOUS                                                              TRADE PAYABLE
             Last 4 digits of account number:                                     Is the claim subject to offset?
                                                                                  þ No
                                                                                  ¨ Yes




  Part 4:      Total Amounts of the Priority and Nonpriority Unsecured Claims




 5.     Add the amounts of priority and nonpriority unsecured claims.



                                                                                                                                      Total of claim amounts



 5a.    Total claims from Part 1                                                                                          5a.                    NOT APPLICABLE




 5b.    Total claims from Part 2                                                                                          5b.     +                   $1,202,576.51




 5c.    Total of Parts 1 and 2                                                                                            5c.                         $1,202,576.51
        Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                                                     Page 2 of 2
                                        Case 21-10474-MFW                     Doc 373               Filed 04/28/21            Page 5 of 5
  Fill in this information to identify the case:

 Debtor        Alamo Aspen Grove, LLC


 United States Bankruptcy Court for the:     District of Delaware


 Case number          21-10505
  (if known)




 Official Form 202

 Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                    12/15

 An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this
 form for the schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any
 amendments of those documents. This form must state the individual’s position or relationship to the debtor, the identity of the document,
 and the date. Bankruptcy Rules 1008 and 9011.

 WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in
 connection with a bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
 and 3571.


                Delcaration and signature



          I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or
          another individual serving as a representative of the debtor in this case.

          I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

          ¨ Schedule A/B: Assets-Real and Personal Property (Official Form 206A/B)

          þ Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

          þ Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

          ¨ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)

          ¨ Schedule H: Codebtors (Official Form 206H)

          þ Summary of Assets and Liabilities for Non-Individuals (Official Form 206Sum)

          þ Amended Schedule

          ¨ Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

          ¨ Other document that requires a declaration

           I declare under penalty of perjury that the foregoing is true and correct.



           Executed on 4/28/2021
                            MM / DD / YYYY
                                                                    û   /s/ Matthew Vonderahe
                                                                        Signature of individual signing on behalf of debtor



                                                                        Matthew Vonderahe
                                                                        Printed name



                                                                        Chief Financial Officer
                                                                        Position or relationship to debtor




Official Form 202                                       Declaration Under Penalty of Perjury for Non-Individual Debtors
